                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )   Criminal No.   20cr10311
      UNITED STATES OF AMERICA                    )
                                                  )   Violation:
                v.                                )
                                                  )   Count One: Money Laundering Conspiracy
      DAVID ROSENHOLM                             )   (18 U.S.C. § 1956(h))
                                                  )
                        Defendant                 )   Forfeiture Allegation:
                                                  )   (18 U.S.C. § 982(a)(1))

                                        INFORMATION

     At all times relevant to this Information:

                                       General Allegations

       1.     Defendant DAVID ROSENHOLM was an individual who resided in Beaverton,

Oregon.

       2.     Co-conspirator #1 (CC-1) was an individual who resided in India.

       3.     Co-conspirator #2 (CC-2) was an individual who resided in India.

                         Overview of the Money Laundering Conspiracy

       4.     Beginning no later than in or about August 2018, ROSENHOLM agreed with others

known and unknown to the United States Attorney to use bank accounts held by ROSENHOLM

in his name, and in the names of shell corporations he owned, to receive funds that he knew had

been obtained from fraud victims in the United States and to transfer a portion of those funds to

individuals in India and elsewhere, including CC-1 and CC-2.

                     Manner and Means of the Money Laundering Conspiracy

       5.     Among the manner and means by which ROSENHOLM and coconspirators known

and unknown carried out the conspiracy were the following:
               a.      Creating and maintaining at least two shell corporations, Mongoose

                       Maniacs, Inc. (“Mongoose Maniacs”) and Kre8change Beaverton ORE

                       LLC (“Kre8change”);

               b.      Opening and maintaining accounts for Mongoose Maniacs and Kre8change

                       at multiple banks in the United States;

               c.      Receiving funds from fraud victims in the United States in his personal bank

                       accounts and in the bank accounts of Mongoose Maniacs and Kre8Change;

                       and

               d.      Transferring money received from fraud victims to co-conspirators in India

                       and elsewhere, including, including CC-1 and CC-2.

                     Acts in Furtherance of the Money Laundering Conspiracy

       6.      ROSENHOLM and other co-conspirators known and unknown to the United States

Attorney committed and caused to be committed the following acts, among others, in furtherance

of the conspiracy:

       7.      On or about August 9, 2018, ROSENHOLM wired $6,250 to CC-1 in India after

receiving $7,000 from a fraud victim.

       8.      On or about February 5, 2019, ROSENHOLM wired $8,065 to CC-1 in India and

$30,020 to CC-2, after receiving $45,000 from another fraud victim.

       9.      On or about February 6, 2019, ROSENHOLM wired $2,115 to CC-1 in India and

issued a check in the amount of $12,195 to CC-2, all of which derived from $18,000 that

ROSENHOLM received from a third fraud victim.

       10.     On or about November 6, 2019, at the direction of CC-1, ROSENHOLM wired

$2,952 to the account of an individual he understood to be a perpetrator of fraud, and $1,257 to
                                               2
CC-1 in India. All of those funds were wired to ROSENHOLM from Massachusetts at the

direction of CC-1 and were represented to CC-1 to be the proceeds of fraud.

       11.    On or about November 25, 2019, ROSENHOLM wired $72,686 to CC-1 derived

from $85,572.86 that ROSENHOLM received from a fourth fraud victim.

       12.    On or about December 6, 2019, ROSENHOLM falsely represented to a bank

employee that victim funds he had received in his account derived from his hydroponics business.

       13.    On or about April 3, 2020, during an interview with a state law enforcement officer

about victim funds transferred into a Mongoose Maniacs account, ROSENHOLM falsely stated

that the Mongoose Maniacs transaction at issue related to “aquaponics” supplies.




                                               3
                                         COUNT ONE
                                  Money Laundering Conspiracy
                                     (18 U.S.C. § 1956(h))

       The United States Attorney charges:

       14.     The United States Attorney re-alleges and incorporates by reference paragraphs 1-

13 of this Information.

       15.     Beginning no later than in or about August 2018 and continuing through in or about

April 2020, in the District of Massachusetts, and elsewhere, the defendant,

                                     DAVID ROSENHOLM,

conspired with others known and unknown to transport, transmit, and transfer, and attempt to

transport, transmit, and transfer a monetary instrument and funds from a place in the United States

to and through a place outside the United States, knowing that the monetary instrument and funds

involved in the transportation, transmission, and transfer represented the proceeds of some form

of unlawful activity and knowing that such transportation, transmission, and transfer was designed

in whole and in part to conceal and disguise the nature, location, source, ownership, and control

of the proceeds of specified unlawful activity, that is, wire fraud, in violation of Title 18, United

States Code, Section 1343, in violation of Title 18, United States Code, Section 1956(a)(2)(B)(i).

       All in violation of Title 18, United States Code, Section 1956(h).




                                                 4
                   MONEY LAUNDERING FORFEITURE ALLEGATION
                             (18 U.S.C. § 982(a)(1))

       16.     Upon conviction of the offense in violation of Title 18, United States Code, Section

1956(h), set forth in Count One of this Information, the defendant,

                                     DAVID ROSENHOLM,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(1), any

property, real or personal, involved in such offense, and any property traceable to such property.

       17.     If any of the property described in Paragraph 16, above, as being forfeitable

pursuant to Title 18, United States Code, Section 982(a)(1), as a result of any act or omission of

the defendant --

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 16 above.

       All pursuant to Title 18, United States Code, Section 982(a)(1).
      Respectfully submitted,

      ANDREW E. LELLING
      United States Attorney
                      Digitally signed by KRISS BASIL

By:
      KRISS BASIL     Date: 2020.12.08 14:30:27
      __________________________
                      -05'00'

      Kriss Basil
      Assistant U.S. Attorney




  6
